Citation Nr: 0518987	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left index (second) finger.  

2.  Entitlement to an initial compensable disability rating 
for tenosynovitis of the left long (middle) finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to January 
1984, he also had active duty training (ACDUTRA) from April 
15, 2000 to April 26, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in November 
2001 and July 2002, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In December 2003, the Board remanded the issues to the 
Appeals Management Center (AMC) for further development.  The 
AMC has developed the appeal in accordance with the Board's 
December 2002 Remand.  

The issue of entitlement to an initial compensable rating for 
tenosynovitis of the left long (middle) finger is discussed 
in the Remand section of this decision, and is remanded to 
the RO via the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claims has been 
accomplished.  

2.  A left index (second) finger disability is due to an 
injury during ACDUTRA.  



CONCLUSION OF LAW

A left index (second) finger disability was incurred in 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, as amended, 
imposes heightened duties on VA to provide assistance and 
notice to claimants for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005). 

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
service connection claim, further assistance is unnecessary 
to aid the appellant in substantiating his claim.  

Factual Background

Service medical records for the period of active duty 
service, dated from August 1983 to January 1984, are negative 
for complaints of a left hand injury.  

A Supervisor's Report of Injury, dated in April 2000, shows 
that the veteran injured the left hand when a forklift struck 
the palm of the hand.  He suffered broken skin and swelling.  
In describing the events leading up to the injury, the 
veteran indicated that he was assisting another in unloading 
a fully loaded truck.  The task presented some difficulty and 
in the process of helping the other individual, the back of 
the forklift hit the veteran's left hand.  

An April 21, 2000 medical record shows that the veteran was 
treated for complaints of swelling to the left hand, after a 
bar struck the anterior palm (through heavy leather gloves) 
at Camp Lejeune.  The veteran did not file an accident 
report.  

On examination of the veteran's left hand, the hand appeared 
slightly swollen, the skin at the site of injury was broken, 
and the hand was bruised.  The hand was tender to palpation 
and the examiner noted that the hand had range of motion and 
good strength.  The assessment was posttraumatic injury to 
the hand.  

In February 2001, the veteran related that he was injured on 
April 18, 2000; however, he did not seek medical attention 
until April 21, 2000.  He expressed that he experiences 
locking in the index finger and pain on gripping with the 
palm of the hand.  

In statement, dated in April 2001, G. J. F., M.D., stated 
that the veteran sustained injury to the left non-dominant 
hand while on active military duty on April 18, 2000, while 
utilizing a pry bar in the requirements of the job.  The 
private physician noted that there was a sudden injury in 
which he had impact from a forklift into the volar aspect of 
the left hand.  This resulted in swelling and pain.  The 
veteran received medical treatment for the symptoms.  
Thereafter, he complained of consistent pain, discomfort in 
the palmar area between the index and long fingers volarly, 
snapping, popping, and pain about the long finger, consistent 
with stenosing tenosynovitis or trigger finger.  The veteran 
received corticosteroid and Xylocaine for the trigger finger 
condition.  

Dr. G.J.F. treated the veteran again in August 2001.  The 
physician stated that the veteran presented for carpal tunnel 
syndrome of the left hand, which was verified in 1988 when 
the veteran underwent an electromyogram (EMG).  Clinically he 
experienced difficulty grasping when driving or operating 
power equipment at work.  He also experience numbness and 
tingling in fingers, as well as pain in the lower aspect of 
the wrist.  

The physician also noted that the veteran had a trigger 
finger of the long finger, ipsilateral left wrist.  The 
veteran is right hand dominant.  It was suggested that the 
veteran consider carpal tunnel release of the left wrist and 
long finger trigger finger release of the left wrist at the 
same time.  

In October 2001, the veteran sent a letter to a member of 
congress.  He stated that he incurred a left hand injury 
during active duty training.  In November 2001, the veteran 
requested the RO to schedule him for VA examination.  

In November 2001, the RO granted the claim for entitlement to 
service connection for stenosing tenosynovitis of the left 
long finger, assigning a noncompensable evaluation, effective 
April 2000.  

VA treatment records, dated in January 2002, report that the 
veteran received treatment for the left middle (third) finger 
in April 2000, after being injured while using a pry bar to 
assist another to unload a truck with a forklift.  He was 
diagnosed with stenosing tenosynovitis.  He related that two 
months earlier his hand began tingling and his second finger 
had residuals of the injury as well.  The veteran complained 
that the finger clicked when he bent it.  

In a January 2002 addendum to the VA treatment record, the 
examiner reported a more detailed account of the veteran's 
injury, indicating that the entire dorsum of the hand was 
swollen, he experienced decreased flexion of the left 3rd 
finger and triggering.  The diagnosis was stenosing 
tenosynovitis.  

The veteran complained of a decreased ability to flex the 
second and third finger.  He experienced loss of strength of 
the hand when he griped; or attempted to lift, pull or twist 
a top that required twisting.  Numbness, tingling of the 
second and third fingers, and palmar area at the base of 
these fingers, which are progressive and more frequent, were 
also noted.  

The physician diagnosed the veteran with tenosynovitis of the 
middle finger and noted that the veteran had decreased range 
of motion of the second finger, pain in the palm at the base 
of these fingers and hand and grip weakness.  The VA X-ray 
report, dated in January 2001, was normal with respect to the 
left hand.  

By correspondence, received in January 2002, the veteran 
reiterated the residuals he experienced from the injury to 
the left hand, noting that he experiences these residuals in 
both the second and third digits of the left hand.  The 
residuals include loss of strength, as well as a decreased 
ability to flex, grip, pull, and lift.  

Records from Crossroads Physical Therapy and Rehabilitation, 
Inc., dated in February 2002, shows that the veteran related 
the previously noted history of injury in April 2000.  

On initial evaluation the veteran's pain quotient was at 4-
6/10 in the second and third polar aspect of the palm of the 
left hand.  The objective findings showed that the 
metacarpophalangeal joint (MCP) of the second digit had range 
of motion of 56 degrees and passive range of motion of 60 
degrees.  The proximal interphalangeal joint (PIP) of the 
second joint had range of motion of 64 degrees and passive 
range of motion of 70 degrees.  The second digit of the 
distal interphalangeal joint had range of motion of 50 
degrees and passive range of motion of 56 degrees.  

The MCP of the third digit had range of motion of 56 degrees 
and passive range of motion of 61 degrees.  The PIP of the 
third digit had range of motion of 69 degrees and passive 
range of motion of 70 degrees.  The DIP of the third digit 
had range of motion of 53 degrees and passive range of motion 
of 55 degrees.  

The physician stated that the veteran suffered from trigger 
finger tightness and catching when he moves from extreme 
flexion of the second and third digits through extension, 
which is accompanied by popping and significant pain.  

The veteran was also evaluated by a private physician from 
Crossroads Physical Therapy and Rehabilitation, Inc, at a 
later date in February 2002.

The range of motion findings for the MP of the third digit 
was 0/56 (61).  The range of motion findings for the third 
digit of the PIP and the DIP were 0/69 (70) and 0/53 (55), 
respectively.  

The physician stated that the patient experienced difficulty 
with fine motor coordination and object manipulation and 
decreasing ability with activities of daily living requiring 
fine motor mobility.  

Additional private treatment records, from Crossroads 
Physical Therapy and Rehabilitation, Inc., show that the 
veteran participated in a therapy program where the left hand 
was treated with paraffin baths.  In March 2002, the veteran 
complained that he hit his left hand with a hammer while 
working at home and that the area at the MP level of the 
index finger on the dorsum of the hand was discolored.  At a 
later date in March, the veteran reported that he was not 
experiencing pain and indicated a decrease in the triggering 
symptom.  

In his May 2002 substantive appeal, the veteran indicated 
that the veteran suffers from pain, lost of grip, loss of 
strength, and loss of the ability to pull and push with the 
hand.

On a VA Occupational Therapy Consultation Note, dated in May 
2002, it was noted that the MP of the second digit had 
flexion of 0-90 degrees; MP hyperextension of 0/20 degrees; 
the PIP of the second digit had extension and flexion from 0-
100 degrees; and the DIP of the second digit had flexion and 
extension from 0-70 degrees.  

The MP of the third digit had flexion from 0-90 degrees; MP 
hyperextension was from 0-20 degrees; the PIP of the third 
digit had extension and flexion from 0-100 degrees; and the 
DIP of the third digit had flexion and extension from 0-70 
degrees.  

On VA examination, in May 2002, the examiner indicated that 
he did not review the claims file.  The veteran presented for 
evaluation of the service connected left hand disability.  He 
related the history of the left hand injury to the examiner.  

The veteran's subjective complaints were reported as 
stiffness, tightness, and locking of the metacarpal 
phalangeal joint of the second and third digits.  The 
stiffness bothered him most during the morning hours. When he 
first awakened.  Other complaints included numbness and 
tingling in the index and middle finger of the left hand, as 
well as at the base of the index and middle fingers, in the 
distal palm.  

On physical examination of the left hand, the examiner 
observed active flexion of the fingers involved, but failed 
to bring his second and third finger entirely into the palm 
of his left hand.  On strength testing, the examiner observed 
weakness of opposition of the thumb to the second and third 
fingers.  

The impression was crush injury to the left hand with 
residual stiffness and pain as described by the veteran.  A 
history of tenosynovitis was also noted.  

In the veteran's January 2003 substantive appeal, he 
reiterated that the trauma to the left hand occurred in the 
palm of the hand, beside the index finger and the middle 
finger.  

On VA examination dated in February 2004, the examiner 
indicated that the medical records and the claims file were 
reviewed.  

The veteran related that while he was on reserve active duty, 
at Camp Lejeune, he sustained an injury to the left hand.  
Within an hour his hand swelled to four times its normal 
size.  Four days later he sought medical treatment for the 
injury.  An X-ray of the hand was obtained, he was placed on 
light duty for a short period of time, and advised to apply 
ice to the hand and to elevate the hand.  Ever since the 
injury occurred, his subjective complaints include stiffness, 
tightness, limited range of motion, and locking in the second 
and third digits of the left hand.  

The veteran expressed that he experienced weakness, excess 
fatigability, and incoordination; he has severe difficulty 
with grasping, pushing, pulling, lifting, turning knobs, and 
manipulating small objects with the left hand; and he has 
decreased manual dexterity in the left hand, as well as 
decreased strength.  The complaints are described as 
consistent, constant, and gradually increasing.  He noted 
that he was diagnosed with trigger finger of the second digit 
of the left hand and tenosynovitis of the third digit on the 
left hand.  

On physical examination, the examiner noted that there was 
some thickening of the fascia on the palmar surface of the 
left hand, at the base of the second and third digits of the 
left hand.  Examination revealed some tenderness to palpation 
over the metacarpophalangeal joints of the second digit and 
third digits.  The second finger came within approximately 10 
millimeters of touching the palm on full flexion and was 
limited by pain and stiffness.  The third digit came within 
about 8 millimeters of touching the palm.  These measurements 
described the nearness of the involved to the transverse fold 
of the palm.  

The objective findings included weakened movement, excess 
fatigability, and incoordination of the veteran's second and 
third digits of the left hand.  

The examiner opined that the left hand disability was due to 
the injury sustained in April 2000, while the veteran served 
on active duty.  The diagnosis was tenosynovitis of the third 
digit on the left hand and synovitis of the second digit on 
the left hand, also known as trigger finger.  

The veteran submitted statements in support of the claims, 
dated in January and March 2004, indicating that as a result 
of the left hand disability, he retired from the civilian job 
that he held.  He reiterated that he experienced pain, 
difficulty gripping, limited ability to flex and bend the 
left hand, as well as loss of strength.  

Law and Regulations

Legal Criteria for Service Connection 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Active military service includes periods of ACDUTRA in which 
a service member sustained an injury.  38 U.S.C.A. § 101(24) 
(West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Analysis

The April 2000 Supervisor's Injury Report, and medical 
records from that period demonstrate an injury to the left 
hand incurred on ACDUTRA.  Unfortunately the contemporaneous 
records do not clearly document which parts of the veteran's 
left hand were injured.

Subsequent records document a current disability of the left 
long finger.  The veteran underwent two VA examinations in 
which the examiners, essentially, concluded that the current 
left long finger disability, most recently described as 
tenosynovitis or trigger finger, was related to the injury 
while on ACDUTRA.

There is no medical opinion against the conclusions of the VA 
examiners, and their conclusions are consistent with the 
contemporaneous reports of left hand injury.

Accordingly, the Board finds that the evidence is in favor of 
the grant of service connection for a disability of the left 
long finger, namely tenosynovitis or trigger finger.


ORDER

Entitlement to service connection for residuals of an injury 
to the left index (second) finger is granted.  


REMAND

Evaluation of the left long finger disability is potentially 
dependent on the evaluation provided for the now service 
connected disability of the left index finger.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5219, 5222, 5223 (2004).  The 
evaluation of the index finger disability is, therefore, 
inextricably intertwined with that of the long finger.  See 
Moffitt v. Brown, 10 Vet. App. 214 (1997).  

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should re-adjudicate 
the claim for a compensable evaluation 
for the left index finger disability in 
conjunction with disability from the now 
service connected left long finger 
disability.

2.  If the benefit is not fully granted, 
the AMC or RO should issue a supplemental 
statement of the case, and if otherwise 
in order, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


